On Application, for Rehearing.
PER CURIAM.
Upon an application for rehearing, presented by new counsel for the appellant, it is insisted that the master’s computation of profits depended upon treating the entire selling price as the value of the assets which had accumulated from the investment of the profits of the infringing business; while in truth the greater part of this selling price was received for good will, or as “nuisance value,” paid hy the competitor who bought the business.
It would be enough either to say that this fact does not clearly appear hy the record, or to say that this objection to the master’s finding, now thus made for the first time, is too belated for consideration. However, we prefer to look further, and to point out that the amount allowed for profits was not substantially different from the amount found for the damages which plaintiffs suffered in their own business and by reason of the infringing competition. The objections relied upon to prevent a recovery of damages do not go to the substantial equities of the matter, even if they might be sufficient — which we do not decide — to prevent recovery under strict legal rules. Hence we are satisfied that no miscarriage of justice will result if the judgment is allowed to stand.
The application for rehearing will he denied.